DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Je (KR 2012116881) in view of Lee (US 2015/0358759).

Regarding Claims 1-2, 13-14, Je teaches an organic electroluminescent device equipped with the layer comprising the condensation aryl compound which is interposed between the anode: cathode (machine trans. page 52). The layer in which the condensation aryl compound is contained may further include at least one layer which is selected from the group consisting of the hole injection layer (HIL), the hole-transport layer, the electron blocking layer, the hole blocking layer, the electron-transport layer and electron injection layer between the light-emitting layer between the anode and the cathode (machine trans. page 52). The office notes that the condensation aryl compound can be in the hole transport layer.
The condensation aryl compound is represented by Compound 1198 (page 97):


    PNG
    media_image1.png
    198
    177
    media_image1.png
    Greyscale

Compound 1198 reads on applicants’ Formula 1 wherein R21-R22 = H; R20 = methyl; Ar1 = substituted naphthyl.
Je teaches an OLED comprising a light emitting layer but fails to mention a perovsite compound.
Lee teaches the perovskite is manufactured into the nanoparticle may be introduced into the light emitting layer to improve the luminescent efficiency and the luminance of the device (paragraph 30).
The office views the above as a teaching showing that before the filing date of the invention the prior art clearly taught the role that a perovskite material plays in a light emitting layer, namely to improve the luminescent efficiency and the luminance of the device.
It would have been obvious to one of ordinary skill in the art before the filing date of invention to have modified the light emitting layer of Je which would have included introducing a perovskite material which reads on the instant limitations, absent unexpected results (per claims 1-2, 14).	
The selection of a specific color of perovskite material is viewed as an obvious variant well within the scope of a skilled artisan before the filing date of the invention to .

Allowable Subject Matter
Claims 3-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to show:
Ar1 (per claims 3 and 10L1 (per claim 11))
R20 (per claim 4)
Polymerizable group (per claim 5)
OLED layers (per claim 6)
Hole transport mats. (per claim 7)
Polymer in hole transport layer (per claim 8)
Formula 2 (per claim 9)
Polymer (per claim 12)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786